Exhibit 10.110

 

Michael W. Reschke

Chairman of the Board

Chief Executive Officer

 

 

June 11, 2003

 

 

Gary J. Skoien

 

 

 

RE:

 

Amendment to Net Profits Interest In Huntley Development Limited Partnership and
Huntley Meadows Residential Venture

 

Dear Gary:

 

Reference is hereby made to that certain letter agreement, dated October 29,
2001 (the “10/29/01 Letter”), as subsequently amended, between you and The Prime
Group, Inc.  Capitalized terms used in this letter that are no specifically
defined in this letter, but that are defined in the 10/29/01 Letter, shall have
the meanings given such term in the 10/29/01 Letter.

 

The 10/29/01 Letter, in part, provides that you are entitled to a certain
percent of the net proceeds received by Prime from HDLP and HMRV (the “GJS
Huntley Net Profits Interest”).  The purpose of this letter is to amend and
restate the portion of the 10/29/01 Letter to clarify terms of the 10/20/01
Letter relating to the GJS Huntley Net Profits Interest.  Attached hereto is the
amended and restated provisions relating to the GJS Huntley Net Profits
Interest.

 

Please execute and return to me one copy of this letter indicating your
agreement to and acceptance of the amended and restated provisions relating to
of the GJS Huntley Net Profits Interest.

 

Sincerely,

 

/s/ Michael W. Reschke

 

Michael W. Reschke

Chairman

 

Accepted and Agreed to this 11th day of June, 2003.

 

/s/ Gary J. Skoien

 

Gary J. Skoien

 

--------------------------------------------------------------------------------


 

Net Profits Agreement

 

As provided in that certain letter agreement, dated October 29, 2001 (the
“10/29/01 Letter”) Gary J. Skoien, between (“Skoien”) and The Prime Group, Inc.
(“PGI”), Skoien was granted an interest (the “GJS Huntley Net Profits Interest”)
in the net proceeds generated by Huntley Development Limited Partnership
(“HDLP”) and Huntley Meadows Residential Venture (“HMRV”; HDLP and HMRV are
sometimes referred to herein, together, as the “Partnerships”) upon and subject
to the terms and conditions set forth in the 10/29/01 Letter.  PGI and Skoien
have agreed to clarify the provisions set forth in the 10/29/01 Letter
concerning the GJS Huntley Net Profits Interest so that the GJS Huntley Net
Profits Interest is determined as follows:

 

(a)           The GJS Huntley Net Profits Interest shall consist of a
participation in the Net Cash Flow (as defined below) distributed to the equity
partners in the Partnerships (the “Equity Partners”) equal to nine and six
hundred seventy five one thousandths percent (9.675%) of the cash distributed to
the Equity Partners from either of the Partnerships (excluding distributions 
paid to the Equity Partners in the aggregate amount of all Approved
Contributions (as hereinafter defined) contributed or advanced by any Equity
Partner to either of the Partnerships after June 13, 2003, plus a return on such
amount calculated at the greater of (A) the Prime Rate of Interest (as
hereinafter defined) plus 1% or (B) eight percent (8%) per annum, compounded
annually, from the date such amount is contributed or advanced, as the case may
be, until such amount is repaid).

 

(b)           For purpose hereof, the term “Prime Rate of Interest” shall mean
the annual rate of interest as indicated on the Bloomberg web site
(http://www.bloomberg.com/markets/rates/index.html) under the heading “Prime
Rate”.  Such rate shall be adjusted quarterly on the first day of each calendar
quarter.

 

(c)           The Partnerships shall distribute any amounts due in respect to
the GJS Huntley Net Profits Interest on a semi-annual basis.

 

(d)           No portion of the real property owned by either Partnership (the
“Real Property”), the Tax Increment Alternative Revenue Bonds (Huntley
Redevelopment Project), Series C-1995 (the “Series C TIF Bonds”), owned by HDLP
or other assets or interests of either Partnership shall be sold, assigned,
conveyed or otherwise transferred to any person or entity affiliated directly or
indirectly with any Equity Partner unless the Partnership receives at the time
of such sale, assignment, conveyance or other transfer an amount in cash equal
to the fair market value of such property.

 

(e)           The Equity Partners shall not cause or permit either Partnership
to pay any fees or expenses (including any management, consulting, service,
advisory, brokerage or other fee) to any Person affiliated directly or
indirectly with any Equity Partner except for all costs of

 

--------------------------------------------------------------------------------


 

employees, including bonus, commissions and benefits and other allocable costs,
which shall be charged to the Partnerships in a manner consistent with past
practices.

 

(f)            If either Partnership or any Equity Partner grants any further
profit, participation or other similar interest in the profits or cash flows of
either Partnership, then for purposes of calculating the GJS Huntley Net Profits
Interest, the 9.675% interest in the cash distributed by either Partnership to
the Equity Partners shall in all events be calculated prior to factoring in
(i.e., prior to giving effect to) any payments or distributions to be made by
either Partnership or any Equity Partner pursuant to such further granted
profit, participation or other similar interest; provided, that Net Cash Flow
shall not include proceeds received by either Partnership or any Equity Partner
for any further profit, participation or other similar interest in the profits
or cash flows of either Partnership.

 

 (g)          For purposes hereof, the term “Net Cash Flow” means, with respect
to either Partnership, the excess, if any, as of such date, (i) of the gross
cash receipts generated by such Partnership from and after June 13, 2003, from
all sources whatsoever, including, without limitation, the following:

 

(A)          all rents, revenues, income and proceeds derived by such
Partnership from its operations, including, without limitation, distributions
received by such Partnership from any entity in which such Partnership has an
interest; (B) all proceeds and revenues received by such Partnership on account
of any sales of property of such Partnership or as a refinancing of or payments
of principal, interest, costs, fees, penalties or otherwise on account of any
borrowings or loans made by such Partnership or financings or refinancings of
any property of such Partnership or the sale of any of the Series C TIF Bonds or
sale of any tax increment financing bonds hereafter issued with respect to any
of the Real Property; (C) the amount of any insurance proceeds and condemnation
awards received by such Partnership; (D) any reduction in the cash amounts
previously reserved by the Partnership and described in subsection (ii)(E)
below, if the Equity Partners determine that such amounts are no longer needed;
(E) the return of cash collateral pledged with respect to the Tax Increment
Allocation Revenue Bonds (Huntley Redevelopment Project) Series B-1995 (“Series
B TIF Bonds”) or the Series C TIF Bonds; and (F) the proceeds of liquidation of
such Partnership’s property,

 

over (ii) the sum of:

 

(A) all operating costs and expenses of such Partnership and capital
expenditures paid (without deduction, however, for any capital expenditures,
charges for depreciation or other expenses not paid in cash or expenditures from
reserves described in clause (E) below); (B) to the extent not included in any
other clause of this subparagraph (ii), all costs and expenses expended or paid
during such period in connection with the sale or other disposition, or
financing or refinancing, of property of such Partnership or the recovery of
insurance or condemnation proceeds; (C) to the extent not included in any other
clause of this subparagraph (ii), all debt service, including principal and
interest, paid on all indebtedness of such Partnership, including any payments
made or cash collateral pledged pursuant to the terms of any loan made by Beal
Bank, S.S.B. to either

 

--------------------------------------------------------------------------------


 

one or both of the Partnerships, the Series B TIF Bonds and the Series C TIF
Bonds; (D) all capital contributions, advances, reimbursements or similar
payments made to any entity in which such Partnership has an interest; (E) any
increases in mandatory reserves necessary for debt service or other purposes for
such Partnership or any entity in which such Partnership has an interest; and
(F) any payments made pursuant to the terms of the interest held by Beal Bank,
S.S.B. in the Partnerships or in the net profits of the Partnerships.

 

(h)           For purposes hereof, the terms “Approved Contributions” means any
capital contributions made by any Equity Partner to the Partnerships that are
used to make or maintain improvements to the Real Property or for any other good
faith business purpose directly related to or for the benefit of the Real
Property or other assets of either Partnership.

 

--------------------------------------------------------------------------------